                                          LISA SCOLARI
                                        Attorney at Law
                                20 VESEY STREET, SUITE 400
                                NEW YORK, NEW YORK 10007
                                   Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                        FAX (212) 964-2926
                                      December 20, 2019

Hon. Jesse M. Furman
United States District Court
40 Foley Square
New York, N.Y. 10007
via email
                               Re: United States v. Jian Feng Jiang,
                                   AKA Jian Jiang Feng, 19 Cr. 39 (JMF)

Your Honor,

        I write to advise the Court that the government has provided my client, Mr. Jiang, with a
written plea agreement and I have advised A.U.S.A. Elizabeth Espinosa that Mr. Jiang intends to
enter a guilty plea. We have not requested a date for the plea due to my work schedule and the
holidays. However, for planning purposes, the Court should be aware that I anticipate that Mr.
Jiang will be entering a plea during the first full week in January, 2020.


                                          Respectfully,


                                          Lisa Scolari




cc: Elizabeth Espinosa, Esq., via email
